Citation Nr: 0835776	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  97-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1983.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1995 rating decision in 
which the RO denied service connection for a cervical spine 
disorder, as well as a rating in excess of 10 percent for the 
veteran's service-connected lumbar spine disability.  In 
October 1996, the veteran filed a notice of disagreement 
(NOD) with regard to the denials of service connection and of 
an increased rating; and the RO issued a statement of the 
case (SOC) in November 1996.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 1997.  The RO issued supplemental SOCs 
(SSOCs) in February and July 1997.  In a July 1997 rating 
action, the RO granted a 20 percent rating for the veteran's 
lumbar spine disability (as reflected in the July 1997 SSOC).  
The veteran continued his appeal for a higher rating.

In March 1998, the veteran testified during a video 
conference hearing before an undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of the hearing is of record.

In June 1998, the Board remanded this case to the RO for 
additional development of the evidence and for due process 
development.  In a January 2000 rating action, the RO granted 
a 40 percent rating for the lumbar spine disability, 
effective November 18, 1998.  The veteran continued his 
appeal for a higher rating.

In July 2000, the Board granted a 40 percent rating for the 
veteran's lumbar spine disability prior to November 18, 1998, 
but denied a rating in excess of 40 percent, as well as 
denied service connection for a cervical spine disorder.  In 
a July 2000 rating decision implementing the Board's July 
2000 decision, the RO granted a 40 percent rating for the 
lumbar spine disability from August 15, 1995 (as reflected in 
the January 2000 SSOC).  The veteran, in turn, appealed the 
Board denials to the United States Court of Appeals for 
Veterans Claims (Court).

By a March 2001 Order, the Court granted a Joint Motion for 
Remand and to Stay Further Proceedings filed by counsel for 
both parties, vacating the Board's July 2000 decision with 
respect to the denials of service connection for a cervical 
spine disorder and a rating in excess of 40 percent for the 
lumbar spine disability and remanding the matters on appeal 
to the Board for action in compliance with the joint motion.

In September 2001, the Board remanded this case to the RO to 
afford the veteran another Board hearing.  In November 2001, 
the veteran testified during a video conference hearing 
before another of the undersigned VLJs at the RO; a 
transcript of the hearing is of record.

In a June 2002 decision, the Board denied service connection 
for a cervical spine disorder, as well as a rating in excess 
of 40 percent for the lumbar spine disability.  The veteran 
again appealed the denials to the Court.

By a December 2002 Order, the Court granted a Joint Motion 
for Remand and to Stay Further Proceedings filed by counsel 
for both parties, vacating the Board's June 2002 decision, 
and remanding the matters on appeal to the Board for action 
in compliance with the joint motion.

By rating action of December 2003, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective November 8, 
2001.  In August 2004, the veteran's attorney filed an NOD 
with the effective date of the award, and the RO issued an 
SOC in October 2004.  However, the veteran did not perfect an 
appeal by filing a substantive appeal.

In March 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing that development, the RO 
continued the denials of a rating in excess of 40 percent for 
the lumbar spine disability, as well as service connection 
for a cervical spine disorder (as reflected in the August 
2005 SSOC), and returned the matters to the Board for further 
appellate consideration.

In a March 2006 decision, the Board denied service connection 
for a cervical spine disorder, as well as a rating in excess 
of 40 percent for the lumbar spine disability.  The veteran 
again appealed the denials to the Court.

By a September 2007 Order, the Court granted a Joint Motion 
for Partial Remand filed by counsel for both parties, 
vacating, in part, the Board's March 2006 decision, which 
denied the veteran's claim for service connection for a 
cervical spine disorder and remanding the matter remaining on 
appeal to the Board for action in compliance with the joint 
motion.  The Court noted that the veteran had abandoned his 
appeal with regard to an increased rating for a lumbar spine 
disability.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).  As such, the Board has characterized the matter 
remaining on appeal as reflected on the title page.

For the reasons expressed below, the matter on appeal is 
again remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, the Board finds that 
further RO action on the claim remaining on appeal is 
warranted.

In the joint motion, the parties agreed that the matter 
remaining on appeal should be remanded because the Board 
provided inadequate reasons or bases to support its findings 
and conclusions and because the Board's reliance on a March 
2005 VA examination report was misplaced as the examiner 
appeared to have made a credibility determination without 
accounting for an October 1983 report of neck pain.  
Specifically, the parties found that the Board failed to make 
a credibility determination as to whether the veteran had 
suffered a neck injury in service as noted in an August 2001 
private physician's opinion and also failed to account for an 
April 1984 statement from the veteran's treating physician, 
who indicated that he had seen the veteran for the past two 
years for chronic backache extending from the low back into 
the shoulder and also that his "neck ached at times."  The 
parties added that the March 2005 VA examiner appeared to 
have discounted the veteran's reported history based on a 
lack of notation in his service medical records, without 
mentioning an October 1983 note of the veteran's private 
treating physician.   

Under these circumstances, the Board finds that further 
development of this matter is warranted.  On remand, the RO 
should obtain a supplemental medical opinion from the March 
2005 VA examiner, if available.  The RO should arrange for 
the veteran to undergo examination only if the March 2005 VA 
examiner is not available, or the designated physician is 
unable to provide the requested opinion without examining the 
veteran.

If further examination of the veteran is arranged, the 
veteran is hereby advised that failure to report to such 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be based on consideration of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to obtaining additional medical opinion, the RO should 
associate with the claims file all outstanding VA medical 
records.  Except for a short period of time during 1997, when 
the veteran was seen at the Richmond and Durham VA Medical 
Centers, the veteran reported that he has been seen primarily 
at the Togus, Maine VAMC.  Pertinent records from the 
Richmond and Durham VAMCs are associated with the record.  
Moreover, VA treatment records from the Togus VAMC are dated 
from March 22, 1984 to May 1, 1984, from October 3, 1995 to 
March 26, 2004, and from May 19, 2006 to December 29, 2006 
have been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Togus VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requesting records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate (not 
previously provided).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Togus 
VAMC all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran from May 1, 1984 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for 
service connection remaining on appeal 
that is not currently of record.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

The RO should provide notice as to the 
evidence needed to support service 
connection for a cervical spine 
disability.  The RO should also ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should forward the claims 
file to the VA physician that examined 
the veteran in March 2005, if available.

Based on review of the claims file, the 
physician should clearly identify all 
cervical spine disability/ies-to 
specifically include degenerative joint 
disease.  With respect to each diagnosed 
disability, the physician  should offer 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred in or aggravated during 
the veteran's military service. 

In rendering the requested opinion, the 
physician should specifically consider 
and discuss all medical opinions and 
comment as to the origin of any current 
cervical spine (neck) disability, to 
include the October 1983 Mayo Regional 
Hospital report, the 1983 medical records 
and an April 1984 statement from Dr. 
Lightbody, the August 2001 and July 2003 
statements from Dr. F. A. Graf, and the 
March 2005 VA examination report and 
March and July 2005 addenda.  

If the further examination of the veteran 
is deemed necessary, the RO should 
arrange for the veteran to undergo VA 
examination, by an appropriate physician, 
to obtain the above-requested opinion.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the designated 
physician and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (including x-rays, as 
appropriate) should be accomplished (with 
all pertinent results made available to 
the requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a cervical spine 
disability in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	JACQUELINE E. MONROE	M. E. KILCOYNE
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

